DETAILED ACTION
In Request for Continued Examination filed on 08/01/2022, claims 1-4, 6-7, 10-13, 17-19, and 21-27 are pending. Claim 23 is withdrawn. Claims 26-27 are newly added. Claim 1 is currently amended. Claims 1-4, 6-7, 10-13, 17-19, 21-22, and 24-27 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Status of Previous Objections/Rejections
35 USC 102 rejections of claims 1-4, 6-8, 10-12, and 18-19 as anticipated by Bloome have been withdrawn based on Applicant’s amendment. New rejections have been established. 
35 USC 102 rejections of claims 1-3, 6-13, 19, and 22 as anticipated by Kang have been withdrawn based on Applicant’s amendment. New rejections have been established.
35 USC 103 rejection of claim 16 as obvious in view of Kang, Sadusk, and Shinskey has been withdrawn based on Applicant’s amendment. New rejections have been established.
35 USC 103 rejection of claim 17 as obvious in view of Kang and TDK Group Company has been withdrawn based on Applicant’s amendment. New rejections have been established.
Double Patenting
Applicant is advised that should claim 1 is be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. The build material is deposited onto the build substrate according to Page 3, lines 7-10 of the instant specification, which is considered to be material worked upon by the apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention and inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "further comprising temperature sensor in the surface of the build substrate" in There is insufficient antecedent basis for the limitation “temperature sensor” and “the surface” limitations in the claim. It is unclear if it is the same temperature sensor disposed at a top surface of the build substrate, which will trigger 35 USC 112d rejection, or there is more than one temperature sensor disposed at a top surface of the build substrate. In addition, it is unclear if “the surface of the build substrate” is “the top surface” as recited in claim 1 or a different surface. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 10-13, 18-19, 21-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CN108407297 (“Kang et al” hereinafter Kang), machine translation provided and US2021/0347115 (“Fetfatsidis et al” hereinafter Fetfatsidis).
Regarding Claim 1, Kang teaches a build platform (Figure 2, printing platform 13) for use in a selective toner electrophotographic process (STEP) additive manufacturing system (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114), the build platform (Figure 2, printing platform 13) comprising: 
a build substrate (Figure 2, upper glass 10 and lower glass 11) for receiving of a build material deposited by a STEP process (See MPEP 2114), wherein layers of the build material are received by the build substrate from a transfer medium at a nip formed between a roller and the build platform (the build platform of Kang is capable of receiving layers of build material from a transfer medium at a nip between a roller and the build platform. See MPEP 2114); 
a first temperature sensor disposed at a top surface of the build substrate (see attached Figure 1 and Figure 2, temperature sensing module 32 is placed on the upper glass 10, which is the top surface of the build substrate, to measures the temperature of the circuit board 12);
wherein the build substrate has selected thermal properties within 30 percent of the build material to be deposited onto the build platform (the thermal properties of the substrate depends on the build material. See MPEP 2115). Kang does not explicitly teach a second temperature sensor disposed beneath the top surface of the build substrate. 
However, Fetfatsidis teaches a second temperature sensor disposed beneath the top surface of the build substrate ([0226], the build plate can include one or more temperature sensor at various zones to measure a gradient of temperature; thus, it would have been obvious to one of ordinary skill in the art to rearrange the position of the second temperature since the placement of the second temperature sensor is obvious matter of design choice). 
Kang and Fetfatsidis are considered to be analogous to the claimed invention because both are in the same field of having a build plate with embedded temperature sensor to monitor the temperature of the build plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus as taught by Kang with a second temperature sensor disposed beneath the top surface of the build substrate as taught by Fetfatsidis to measures one or more physical, electrical, or chemical changes within, near, or on the system, tools, heads, and other components thereof can be used to trigger an event such as an alarm or shut down or regulate the operation of a process or component based on a control or feedback loop responsive to measurements from one or more such sensors ([0226]). Furthermore, rearranging the position of the second temperature sensor would not have modified the operation of the device, thus, the particular placement of the second temperature sensor is obvious matter of design choice. See MPEP 2144.04 (VI)(C).



    PNG
    media_image1.png
    321
    922
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    332
    482
    media_image2.png
    Greyscale

Regarding Claim 2, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 20 percent of the build material to be deposited onto the platform (the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 3, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 10 percent of the build material to be deposited onto the platform (the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 4, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the build substrate comprises a glass-reinforced epoxy laminate material (Kang, [0269], a fiberglass-epoxy laminate sheet is clamped over or otherwise fastened to the top of the build plate).
Regarding Claim 6, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the build substrate has a heat absorption rate within 30 percent of a partially completed part formed of the build material or support material (the heat absorption rate of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 7, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the build substrate has a heat capacity Cp within 30 percent of a partially completed part formed of the build material (the heat capacity of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 10, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the thickness of the build substrate is within at least three thermal diffusion lengths at a layer rate of the STEP process. (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114 and 2115.)
Regarding Claim 11, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the fraction ɳ of pre-heat illumination absorbed by the build substrate is within 20 percent of the fraction ɳ of pre-heat illumination absorbed by the build material (the amount absorbed by the substrate depends on the build material. See MPEP 2115).
Regarding Claim 12, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the thermal expansion coefficient (TEC) of the build substrate is at least 50 um/(m*°C) different than the thermal expansion coefficient (TEC) of the build material (TEC of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 13, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, further comprising temperature senor in the surface of the build substrate (Kang, Figure 1, temperature sensing module 32 is placed on the upper glass 10, see attached Figure 1 above).
Regarding Claim 18, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, further comprising at least one of an embedded processor, power source (Kang, Page 1, lines 25-35, power supply module), cooling, and wireless communication capability.
Regarding Claim 19, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the substrate has a thickness of at least a bulk temperature depth (See MPEP 2115).
Regarding Claim 21, the combination of Kang and Fetfatsidis teaches the build platform of claim 1. Kang fail to explicitly teach a pressure sensor, shear force sensor, accelerometer, capacitive sensor, or combination thereof.
However, Fetfatsidis teaches a pressure sensor ([0173], a pressure sensor is couple to the system), shear force sensor, accelerometer, capacitive sensor, or combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus as taught by Kang with a pressure sensor as taught by Fetfatsidis to control the pressure applied during compaction of the composite material ([0173]). 
Regarding Claim 22, the combination of Kang and Fetfatsidis teaches the build platform of claim 1, wherein the substrate is two-parts: a) a top removable portion containing a surface for deposition of build material and containing sensors (Kang, Figure 2, upper glass 10, See MPEP 2114 ) ; and b) a base portion configured to receive the top removable portion (Figure 2, lower glass), the base portion having electrical connectors to the top portion (Figure 2, circuit board 12 is placed between the upper glass and the lower glass), and also optionally containing an embedded processor, power source, cooling, wireless communication capability, and combinations thereof (optional limitation, thus, no patentable weights are given).
Regarding Claim 24, Kang teaches a build platform (Figure 2, printing platform 13) for use in a selective toner electrophotographic process (STEP) additive manufacturing system (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114), the build platform (Figure 2, printing platform 13) comprising: 
a build substrate (Figure 2, printing platform 13) for receiving of a build material deposited by a STEP process (See MPEP 2114), the build substrate comprising a first temperature sensor disposed at a top surface of the build substrate (see attached Figure 1, temperature sensing module 32 is placed on the upper glass 10); wherein the build substrate has selected thermal properties within 30 percent of the build material to be deposited onto the build platform (the thermal properties of the substrate depends on the build material. See MPEP 2115). Kang does not explicitly teach a second temperature sensor disposed beneath the top surface of the build substrate. 
However, Fetfatsidis teaches a second temperature sensor disposed beneath the top surface of the build substrate ([0226], the build plate can include one or more temperature sensor at various zones  to measure a gradient of temperature; thus, it would have been obvious to one of ordinary skill in the art to rearrange the position of the second temperature since the placement of the second temperature sensor is obvious matter of design choice).
Kang and Fetfatsidis are considered to be analogous to the claimed invention because both are in the same field of having a build plate with embedded temperature sensor to monitor the temperature of the build plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus as taught by Kang with a second temperature sensor disposed beneath the top surface of the build substrate as taught by Fetfatsidis to measures one or more physical, electrical, or chemical changes within, near, or on the system, tools, heads, and other components thereof can be used to trigger an event such as an alarm or shut down or regulate the operation of a process or component based on a control or feedback loop responsive to measurements from one or more such sensors ([0226]). Furthermore, rearranging the position of the second temperature sensor would not have modified the operation of the device, thus, the particular placement of the second temperature sensor is obvious matter of design choice. See MPEP 2144.04 (VI)(C).
Regarding Claim 26, the combination of Kang and Fetfatsidis teaches the build platform of claim 24, the combination fails to explicitly teach wherein the second temperature sensor is disposed between the top surface and a bottom surface of the build substrate.
However, Fetfatsidis teaches the build plate can include one or more temperature sensor at various zones ([0226]) with each zone correspond to temperature gradients relative to the space defined by repeated operation ([0204]) and to record or measure one or more physical, electrical, or chemical changes within, near, or on the system, tools, heads, and other components thereof can be used to trigger an event such as an alarm or shut down or regulate the operation of a process or component based on a control or feedback loop responsive to measurements from one or more such sensors ([0226]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the second temperature sensor between the top surface and a bottom surface of the build substrate to measure the temperature gradient within the build plate and regulate the operation of a process based on the temperature gradient. Furthermore, rearranging the position of the second temperature sensor would not have modified the operation of the device, thus, the particular placement of the second temperature sensor is obvious matter of design choice. See MPEP 2144.04 (VI)(C).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN108407297 (“Kang et al” hereinafter Kang), machine translation provided, and US2021/0347115 (“Fetfatsidis et al” hereinafter Fetfatsidis) as applied to claim 13 above, and further in view of NTC thermistors for inrush current limiting (TDK Group Company), copy provided. 
Regarding Claim 17, the combination of Kang and Fetfatsidis teaches the build platform of claim 13, wherein a temperature response is within 1 msec.
TDK Group Company teaches a temperature sensing model with a temperature response of within 1 msec (Page 10, Figure 4, the response occurs within 1 msec).
Kang and TDK Group Company are considered to be analogous to the claimed invention because they are in the same field of using device to measure temperature of a surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the temperature sensor taught by Kang by using the NTC thermistors disclosed by TDK Group Company because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143, (I)(B).
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CN108407297 (“Kang et al” hereinafter Kang), machine translation provided, and US2021/0347115 (“Fetfatsidis et al” hereinafter Fetfatsidis) as applied to claim 24 above, and further in view of US2017/0317259 (“Hatch et al” hereinafter Hatch).
Regarding Claim 25, the combination of Kang and Fetfatsidis teaches the build platform of claim 24, but fails to explicitly teach wherein the first temperature sensor and second temperature sensor are conductive tracings.
However, Hatch teaches the first temperature sensor and second temperature sensor are conductive tracings ([0048], temperature sensors communicate temperatures electronically to the electronic controls through conductive traces of the electric circuits on the surface).
Kang, Fetfatsidis, and Hatch are considered to be analogous to the claimed invention because both are in the same field of having a build plate with embedded temperature sensor to monitor the temperature of the build plate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simple substitute the temperature sensors taught by the modified Kang with the conductive tracing temperature sensors as taught by Hatch because the result of the substitution would have been similar and predictable. See MPEP 2143(I)(B). 
Regarding Claim 27, the combination of Kang and Fetfatsidis teaches the build platform of claim 24 but fails to explicitly teach a first sensing region is positioned in a central region of the build substrate; a plurality of peripheral sensing regions positioned along a peripheral region of the build substrate; wherein each of the sensing regions comprises at least one temperature sensor.
However, Hatch teaches a first sensing region is positioned in a central region of the build substrate (Figure 13, temperature sensors 14 are located in the central region of the substrate and [0048]); a plurality of peripheral sensing regions positioned along a peripheral region of the build substrate (Figure 13, temperature sensors 14 are located in the central region of the substrate an d[0048]); wherein each of the sensing regions comprises at least one temperature sensor (Figure 13, temperature sensors 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus as taught by the modified Kang to incorporated a first sensing region, a plurality of peripheral sensing regions positioned along a peripheral region of the build substrate and wherein each of the sensing regions comprises at least one temperature sensor as taught by Hatch to monitor the temperature of the build plate and provides power the build plate in response to the specific requirements for a particular product being fabricated by the three-dimensional printer ([0048]).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744